Appeal by defendants in Action No. 1 from an order of the Supreme Court, Suffolk County, dated September 23, 1975, which denied their motion for a joint trial of Action No. 5 with Actions No. 1 through 4, which actions had previously been joined for trial. Order affirmed, without costs or disbursements, on the memorandum of Mr. Justice Scileppi at Special Term (cf. Gindi v Gindi, 46 AD2d 650; Thayer v Collett, 41 AD2d 581). Hopkins, Acting P. J., Margett, Rabin, Shapiro and Hawkins, JJ., concur.